Exhibit 10.2 NATIONAL HOLDINGS CORPORATION NONQUALIFIED INDUCEMENT STOCK OPTION GRANT NOTICE As an inducement material to the decision by the individual listed below (the “ Optionee ”) to accept employment with National Holdings Corporation, a Delaware corporation (the “ Company ”), and pursuant to that certain employment agreement entered into by and between the Optionee and the Company, dated as of May 7, 2015 (the “ Employment Agreement ”), the Company hereby grants to the Optionee a nonqualified stock option to purchase the number of shares of the common stock of the Company (“ Shares ”) set forth below (the “ Option ”). This Option is subject to all of the terms and conditions set forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the “ Agreement ”), which is incorporated herein by reference. This Option is made and granted as a stand-alone award and is not granted under or pursuant to the National Holdings Corporation 2013 Omnibus Incentive Plan (the “ Plan ”). However, unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Grant Notice and the Agreement. Optionee: Glenn C. Worman Grant Date: May 7, 2015 Vesting Commencement Date: May 7, 2015 Total Number of Shares Subject to the Option: Shares Expiration Date: June 20, 2023, subject to the terms of the Agreement Exercise Price per Share and Vesting Schedule: (i) 60,000 options shall vest immediately upon grant, one third of such options shall have an exercise price of $4.50 per share, one third of such options shall have an exercise price of $5.50 per share and one third of such options shall have an exercise price of $6.00 per share; (ii) 60,000 options shall vest on the first anniversary of the Grant Date, one third of such options shall have an exercise price of $4.50 per share, one third of such options shall have an exercise price of $5.50 per share and one third of such options shall have an exercise price of $6.00 per share; (iii) and 60,000 options shall vest on the second anniversary of the Grant Date, one third of such options shall have an exercise price of $4.50 per share, one third of such options shall have an exercise price of $5.50 per share and the remainder of such options shall have an exercise price of $6.00 per share. Notwithstanding the foregoing, the options granted pursuant to this paragraph that are unvested as of a Change in Control (as defined in the Plan) shall become immediately vested upon the Change in Control, provided the Executive is still employed with the Company at such time. Termination: The Option shall terminate on the Expiration Date set forth above or, earlier, in accordance with the terms of the Agreement. By his signature, the Optionee agrees to be bound by the terms and conditions of the Agreement and this Grant Notice. The Optionee has reviewed this Grant Notice and the Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Grant Notice and fully understands all provisions of this Grant Notice and the Agreement. The Optionee hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Committee upon any questions arising under this Grant Notice, the Agreement or relating to the Option. [Signature Page Follows] NATIONAL HOLDINGS CORPORATION OPTIONEE By: /s/ Robert B.Fagenson By: /s/ Glenn C. Worman Print Name: Robert B. Fagenson Print Name: Glenn C. Worman Title: Chairman of the Board and Chief Executive Officer Address: 410 Park Avenue, 14th Floor Address: 385 Princeton Avenue New York, New York 10021 Brick, New Jersey 08724 2 EXHIBIT A TO NONQUALIFIED INDUCEMENT STOCK OPTION GRANT NOTICE STOCK OPTION AGREEMENT No. of shares subject to Nonqualified Stock Option: 180,000 Pursuant to the Nonqualified Inducement Stock Option Grant Notice (the “ Grant Notice ”) to which this Stock Option Agreement (this “ Agreement ”) is attached, National Holdings Corporation, a Delaware corporation (the “ Company ”), has granted to the Optionee an option (the “ Option ”) to purchase the number of Shares indicated in the Grant Notice. 1.
